

ASSET PURCHASE AGREEMENT
 
ASSET PURCHASE AGREEMENT dated as of February 28, 2007 (this "Agreement") by and
among Harbin Renhuang Pharmaceuticals Co, Ltd., (the "Buyer") a corporation
incorporated in the Peoples Republic of China, “PRC”, and Zhongfa Industrial
Group Yerui Pharmaceutical Co., Ltd., (the “Seller’) a corporation incorporated
in the Peoples Republic of China, “PRC (the "Seller") (Buyer and Seller are each
hereinafter individually referred to as a "Party" and collectively as the
"Parties").


W I T N E S S E T H:


WHEREAS, the Seller is engaged in the business of extracting, producing and
packaging nutraceutical and related products in and under the name of Qingyang
Extracting Factory, located at Central Plaza, Changjiang Road, Yanshou Town,
Heilongjiang Province, 150090, P. R. China, (the "Business");


WHEREAS, Mr. Cuilian Zhu ("Zhu") is the sole shareholder of the Seller and the
Seller is wholly-owned and controlled by Zhu;


WHEREAS, upon the terms and subject to the conditions set forth in this
Agreement, the Buyer desires to purchase from the Seller and the Seller desires
to sell to the Buyer, the Transferred Assets (as hereinafter defined) of the
Seller comprising the Business, as more particularly described herein, in
consideration for the payments from the Buyer as set forth herein;


WHEREAS, the Buyer does not intend to assume any liabilities of the Seller of
any nature whatsoever (other than as specifically set forth herein), whether
related to the Business, the Transferred Assets or otherwise; and


WHEREAS, to induce the Buyer to proceed with the transactions described in this
Agreement, Seller and Zhu are prepared to make certain representations,
warranties and covenants to Buyer, and to provide certain rights of
indemnification to Buyer; and


NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, and for other good and valuable consideration the receipt and
adequacy of which is hereby acknowledged, and intending to be legally bound
hereby, the Parties hereto agree as follows:




ARTICLE I.
PURCHASE AND SALE OF TRANSFERRED ASSETS
AND ASSUMPTION OF LIABILITIES


Section 1.1. Purchase and Sale of Transferred Assets. Upon the terms and subject
to the conditions of this Agreement, at the Closing the Seller shall sell,
transfer, convey, assign and deliver free and clear of Encumbrances to Buyer,
and Buyer shall purchase, acquire and accept from Seller on the Closing Date (as
defined herein), all of the Seller's right, title and interest in and to all of
the assets, properties, contracts and rights, whether tangible or intangible, as
specified below, whether accrued, contingent or otherwise, and wherever located,
that are used or held for use in connection with the Business, as the same may
exist on the Closing Date (as defined herein) (collectively, the "Transferred
Assets"):


(a) all inventories, consisting of raw materials, work in process and finished
goods, supplies and similar tangible assets of the Seller related to the
Business;


 
 

--------------------------------------------------------------------------------

 
 
(b) all right, title and interest of the Seller in and to the customer purchase
orders of Seller relating to the Business entered into or issued prior to the
Closing Date;


(c) all notes and trade and other accounts receivable arising from goods shipped
by Seller on and after the Closing Date;


(d) the corporate name of the Seller and all names under which the Seller is
doing business or has conducted business;


(e) all patents, trade secrets, trademarks, inventions, processes, procedures,
research records, market surveys, copyrights, service marks, trade names and
know-how and other intellectual property relating to the Business ("Intellectual
Property"), wherever located, of the Seller and all registrations and
applications for registrations of any of the foregoing, and all claims against
third parties for infringement of the Intellectual Property rights;


(f) the unused brochures, literature, advertising, catalogues, photographs,
display materials, media materials, packaging materials and other similar items
which have been produced by or for the Seller;


(g) the equipment used by Seller in the Business;


(h) all customer lists and customer records in any form (and all software
related to any such customer records, to the extent transferable), whether of
past or present customers or potential future customers, of the Business;


(i) such manufacturers' guarantees and warranties, if any, relating to the
Business as may be in force at the Closing Date in favor of the Seller and the
benefit of any claims against such manufacturers relating to the Business
(including without limitation any claim for breach of the manufacturers'
guarantees and warranties);


(j) all goodwill of the Seller in the Business ("Goodwill");
 
(k) all books, records, manuals, standard operating procedures, correspondence,
customer relation information and any other confidential or proprietary
information pertaining to the Business; and


(l) all certifications, franchises, approvals, permits, licenses, orders,
registrations, certificates, variances and other similar permits or rights, if
any, obtained from any Governmental Entity or professional or trade organization
utilized in operating the Business and all pending applications therefore.


Section 1.2. Assumption of Liabilities; Excluded Liabilities.


(a) Subject to the terms and conditions of this Agreement, the Buyer agrees to
assume and pay the Promissory Note with the Agriculture Bank of China, Loan No.
230131111 in the principal amount of RMB 1,090,000 and accrued interest in the
amount of approximately RMB 230,000 on the Closing Date, hereinafter referred to
as the Assumed Liabilities.


(b) It is expressly agreed and understood that Buyer shall not assume or be
bound by any liabilities of the Seller, Zhu or the Business of any kind or
nature, known, unknown, accrued, absolute, contingent, recorded or unrecorded or
otherwise, whether now existing or hereafter arising (the “Excluded
Liabilities") other than the assumption of the bank loan as described in Section
1.2(a), the (the “Assumed Liabilities”). Without limitation of the foregoing,
Buyer is not assuming any other liabilities or obligations that are not Assumed
Liabilities. All responsibility with respect to any other liabilities,
hereinafter referred to as Excluded Liabilities shall remain with the Seller and
Zhu. The assumption of the Assumed Liabilities by Buyer hereunder shall not
enlarge any rights of third parties under any arrangements or understanding with
Buyer, Seller or Zhu or any of their respective affiliates or subsidiaries, as
applicable.


 
 

--------------------------------------------------------------------------------

 
 
c) Except for the Assumed Liabilities, the Buyer shall not assume or be bound by
any obligations or liabilities of Seller, Zhu, or any Affiliate of Seller or Zhu
of any kind or nature, known, unknown, accrued, absolute, contingent or
otherwise, whether now existing or hereafter arising.


d) Seller shall be solely (as between Seller and the Buyer) responsible for and
pay any and all debts, losses, damages, obligations, liens, assessments,
judgments, fines, disposal and other costs and expenses, liabilities and claims,
including, without limitation, interest, penalties and fees of counsel and
experts, as the same are incurred, of every kind or nature whatsoever (all the
foregoing being a "Claim" or the "Claims"), made by or owed to any person to the
extent any of the foregoing relates to (i) the assets of the Seller not
transferred hereunder or (ii) the operations and assets of the Business arising
in connection with or on the basis of events, acts, omissions, conditions, or
any other state of facts occurring or existing prior to or on the Closing Date.


(e) Buyer shall be solely (as between the Buyer and Seller) responsible for and
pay any and all Claims made by or owed to any Person to the extent they relate
to (i) the Assumed Liabilities or (ii) the operations and assets (including the
Assets) of the Buyer's business after the Closing Date, in each case, to the
extent they arise in connection with or on the basis of events, acts, omissions,
conditions or any other state of facts occurring or existing solely after the
Closing Date.


Section 1.3. Purchase Price. Subject to the other provisions of this Agreement,
the purchase price for the Transferred Assets shall be payable as set forth
below:
 
(a) On the Closing Date, Buyer shall make a cash payment to Seller of RMB
2,415,000;


(b) On the Closing Date, Buyer shall assume Loan with the Agricultural Bank of
China, Loan No. 230131111 with principal RMB 1,090,000 and approximately RMB
230,000 in accrued interest as of the  Closing Date.
 
(c) On the Closing Date, Seller shall pay any and all municipal, county, state
and federal sales and documentary transfer taxes, impositions, liens, leases,
assessments and similar charges if any, in connection with the transaction
contemplated by this Agreement.


Section 1.4. Closing; Closing Date. Unless this Agreement shall have been
terminated and the transactions shall have been abandoned, and subject to the
fulfillment or waiver of the conditions set forth in Articles IV and V of this
Agreement, the closing of the purchase and sale provided for in this Agreement
(herein called the "Closing") shall be held at the offices of Renhuang No. 281,
Taiping Road, Taiping District, Harbin, Heilongjiang Province, 150050, P. R.
China, on the date hereof, or a date which is expected to be on or within five
(5) business days of the execution of this Agreement, or such other location,
date and time as to which the parties may agree (such date and time being
referred to herein as the "Closing Date").


Section 1.5. Items to be delivered at the Closing by Seller. At the Closing,
Seller shall deliver or cause to be delivered to the Buyer:


(a) All such other instruments of assignment, transfer or conveyance as, in the
reasonable opinion of Buyer and its counsel, shall be necessary to vest in
Buyer, good, valid and marketable title to the Transferred Assets, subject to no
Encumbrances and to put Buyer in actual possession or control of the Transferred
Assets.


 
 

--------------------------------------------------------------------------------

 
 
(b) A payoff letter from Agricultural bank of China and any other documentation
relating to the release of all security interests as necessary.


(c) Acceptance documents from the Agriculture Bank of China that loan No.
230131111 has been transferred to the Buyer including a Release Letter that the
Seller has been released from its loan obligation related to the same loan.
 
Section 1.6. Items to be Delivered at the Closing by Buyer. At the Closing,
Buyer shall deliver:


(a) To the Seller, a copy of the resolutions of Buyer, certified by its
authorized officer, authorizing the execution, delivery and performance of this
Agreement and all the transactions contemplated hereby.


(b) The cash payment required by Section 1.3(a)




ARTICLE II.
REPRESENTATIONS AND WARRANTIES OF SELLER


Seller hereby represents and warrants to and for the benefit of the Buyer, as of
the date hereof, as follows:


Section 2.1. Organization and Qualifications. Seller is a corporation duly
formed, validly existing and in good standing under the laws of the Peoples
Republic of China with all requisite corporate or other power and authority to
own, operate or lease its Transferred Assets and to carry on its business as
currently conducted. Seller is duly qualified or licensed to conduct business as
a foreign corporation and is in good standing in each jurisdiction where the
nature of its business or the ownership, operation or leasing of its properties
requires such qualification or licensing. The copies of the certificate of
incorporation and bylaws of the Seller, as heretofore made available to Buyer,
are correct and complete in all respects.


Section 2.2. Authority; Binding Obligation. Seller has the requisite authority
and power to enter into, execute and deliver this Agreement and each agreement,
certificate document and instrument to be executed and delivered by Seller
pursuant to this Agreement and to perform its respective obligations hereunder.
The execution, delivery and performance by Seller of this Agreement and each
such other agreement, document and instrument have been duly authorized by all
necessary corporate action of Seller. This Agreement has been duly executed and
delivered by the Seller and constitutes a valid and binding obligation of Seller
enforceable in accordance with its terms hereof and each of the Seller Documents
constitutes, or when executed and delivered will constitute, valid and binding
obligations of Seller enforceable in accordance with their terms.


Section 2.3. No Conflict; Required Consents. The execution, delivery and
performance by Seller of this Agreement and the Seller Documents, the
fulfillment of and compliance with the terms and provisions hereof and thereof
and the consummation by the Seller of the transactions contemplated hereby and
thereby, do not and will not conflict with or result in any violation by the
Seller, under any provisions of or result in acceleration, termination,
cancellation or modification of, or constitute a default under: (i) the
certificate or articles of incorporation, bylaws or similar governing documents
of the Seller; (ii) any material note, bond, mortgage, indenture, deed of trust,
license, franchise, permit, concession, contract, lease, agreement, or other
material instrument, obligation or agreement of any kind relating to the
Business to which the Seller is a party or by which Seller, or any of the
Transferred Assets, may be bound or affected; (iii) any Requirements of Law; or
(vi) any Governmental Entity. Nor shall such execution, delivery or performance
result in the creation or imposition of any Encumbrance of any nature whatsoever
upon the Business or Transferred Assets or require any filing with, or permit,
authorization, consent or approval of, a Governmental Entity or other Person.


 
 

--------------------------------------------------------------------------------

 
 
Section 2.4. Compliance.


(a) With regards to the Business and the Transferred Assets, neither Seller nor
any of its respective employees or agents has in the last three years been given
notice of, or been charged with, any material violation of, any law, order,
regulation, ordinance or judgment of any Governmental Entity, including laws
relating to wages, hours, safety and health, equal employment opportunity,
withholding, unemployment compensation, workers compensation and employee
privacy, nor, to the best of Seller's knowledge, is Seller in violation of same.


(b) Seller has all permits, licenses and franchises, if applicable and material,
from Governmental entities necessary to conduct the Business as currently
conducted, including all business, telecommunication and other permits, if any,
from Governmental Entities and is in full compliance with the terms thereof. No
material violations have been reported in respect of such permits, licenses and
franchises, nor, to the best of Seller's knowledge do any exist.


Section 2.5. No Subsidiaries. Seller is wholly owned by its sole shareholder,
Zhu. The Business is wholly owned by Seller. Other than the Business subject to
this Agreement, neither the Seller nor Zhu owns, of record or beneficially, or
controls, directly or indirectly, any capital stock, securities convertible into
capital stock or any other equity interest in any corporation, association or
business entity that is engaged in the Business or that owns any of the
Transferred Assets of the Business, nor is the Seller nor Zhu, directly or
indirectly, a participant in any joint venture, partnership or other
non-corporate entity that is engaged in the Business or that owns any of the
Transferred Assets of the Business.


Section 2.6. Absence of Liabilities. Seller, has no material Indebtedness or
Liabilities of any nature, whether accrued, absolute, contingent or otherwise,
whether due or to become due and whether or not the amount thereof is readily
ascertainable, that are not reflected as a Liability in the Financial Statements
except for Liabilities incurred by the Seller in the ordinary course of
conducting the Business consistent with past practices which are not otherwise
prohibited by, in violation of or which will result in a breach of the
representations, warranties and covenants of the Seller contained in this
Agreement.


Section 2.7. Title to Transferred Assets and Condition of Inventory. The Seller
has good and valid title to all of the Transferred Assets, free and clear of any
lien, charge or other encumbrance. The Transferred Assets are in good condition
and have no material defects which would interfere with, or materially detract
from the value or impair the use of the Transferred Assets subject thereto and,
except for certain equipment, are sufficient to conduct, the Business as
presently conducted or to be conducted by the Buyer after the date of this
Agreement assuming the Business is operated in a manner consistent with past
practices. To the best Knowledge of Seller, all inventory of the Seller relating
to the Business, including but not limited to raw materials, consists of a
quality and quantity usable in the ordinary course of business.


Section 2.8. Products Liability. Neither the Seller nor any insurance company or
other third party acting on their behalf has, in the preceding five years, paid
any amount or damages to any third party for deaths of or injuries to persons or
damage to property, or for breach of warranty arising out of any alleged defect
in quality, materials, workmanship or design of any of the products sold or
services performed by the Seller relating to the Business. There is no material
claim nor has there been a material claim against Seller concerning any product
manufactured, shipped, sold or delivered by Seller which is pending or, to the
knowledge of Seller, threatened, which alleges the occurrence of any bodily
injury or other adverse health condition resulting from either an alleged
failure to warn as to the manufacture or materials of any such product, or an
alleged breach of implied warranties or representations made with respect to any
such product.


 
 

--------------------------------------------------------------------------------

 
 
Section 2.9. Environmental Laws. The Seller is in compliance with all
Environmental Laws known by the Seller to be applicable to the Real Property
owned or leased by the Seller, except where the failure to comply would not have
a material adverse effect on the Business or the transactions contemplated
hereby or result in liability to Buyer (a "Material Adverse Effect"). The Seller
has no liability under any Environmental Law which, individually or in the
aggregate, would have a Material Adverse Effect.


Section 2.10. Financial Statements. Seller has delivered to the Buyer a copy of
the following financial statements:


(a) the balance sheet and related statements of operations of the Business for
the fiscal years ending on December 31,2005 and December 31, 2004 audited
pursuant to Chinese GAAP; and


(b) the interim unaudited balance sheet as of June 30, 2006 and the related
statements of operations of the Business for the period then ended (the "Interim
Financials").


(c) Except for the transactions contemplated by this Agreement, since June 30,
2006, the Seller has conducted the Business only in the ordinary course of
business consistent with past practice and there has not been any of the
following, but solely insofar as they relate to the Business or the Transferred
Assets: (i) any material damage, destruction or loss, whether or not covered by
insurance; (ii) any mortgage or pledge of any of the Business' property or
Transferred Assets, tangible or intangible (except in connection with Seller's
financings); (iii) any sale, transfer, lease or disposal of material Transferred
Assets or any Intellectual Property or incurrence, assumption, cancellation or
compromise of any Indebtedness or claim (other than accounts receivable
compromised in the ordinary course of business consistent with its past
practice), or waiver or release of any right; (iv) receipt of any notice or
threat of termination of any material purchase order; (v) cancelled or
compromised any debt or claim, or waived or released any right of material
value; (vi) any material change in any method of accounting or auditing
practice; (vii) entered into any transaction other than in the ordinary course
of business; (viii) made any acquisition of any material assets or become
involved in any other material transaction, other than for fair value in the
ordinary course of business; or (ix) agreed to do any of the foregoing other
than pursuant hereto.


Section 2.11. Taxes.


(a) All Chinese, and applicable foreign Tax Returns, if any, of the Seller
relating to the Business or the Transferred Assets for all periods which end
prior to or which include the Closing Date that were required to be filed on or
before the Closing Date have been filed on a timely basis in accordance with the
Applicable Law of each applicable Governmental Entity, and all such Tax Returns
are true, correct and complete. The Seller shall timely file or cause to be
filed all Tax Returns of the Seller relating to the Business or the Transferred
Assets including Tax Returns relating to the sale contemplated by this
Agreement, that relate to periods including the Closing Date but that are
required to be filed after the Closing Date, and all such Tax Returns shall, be
true, correct and complete when filed.


(b) Seller has paid all Taxes relating to the Business or the Transferred Assets
that have become due for all periods which end prior to the Closing Date,
including all Taxes reflected on the Tax Returns referred to in this Section
2.11, or set forth in any written assessment, proposed assessment or notice,
either formal or informal, received by the Seller that are being contested in
good faith and as to which adequate reserves have been provided. All Taxes that
the Seller is or was required by law to withhold or collect with respect to the
Business or the Transferred Assets have been duly withheld or collected and, to
the extent required, have been paid to the appropriate governmental authority in
all material respects. There are no Liens with respect to Taxes on the
Transferred Assets.


 
 

--------------------------------------------------------------------------------

 
 
Section 2.12. Labor Relations. There are no collective bargaining or other labor
union agreements relating to the Business to which Seller is a party.


Section 2.13. There are no claims of any employee of the Seller seeking legal
recourse against the Seller or any of its Affiliates or subsidiaries with
regards to the Business, and, to the Seller's Knowledge, there have been no
threats of legal actions. No employee affiliated with the Business who has been
terminated by the Seller (or will be terminated by the Seller as a result of the
transactions contemplated hereby) is entitled to any severance, termination
allowance or similar payments as a result of their termination.


Section 2.14. There is no material claim, counterclaim, action, suit, order,
proceeding or investigation pending or, to Seller's knowledge, threatened
against, probable of assertion against or affecting Seller with respect to the
Business or the Transferred Assets or any of the employees, agents or directors
affiliated with the Business, or relating to the transactions contemplated
hereby, before any court, agency, regulatory, administrative or other
governmental body or officer or before any arbitrator; nor, to the knowledge of
the Seller, is there any reasonable basis for any such claim, action, suit,
proceeding or governmental, administrative or regulatory investigation. Seller
is not directly subject to or materially affected by any order, judgment, decree
or ruling of any court or governmental agency with respect to the Business. The
Seller has not received any written opinion or memorandum of legal advice from
legal counsel to the effect that it is exposed to any liability which may be
materially adverse to the Business or the Transferred Assets. Seller is not
engaged in any material legal action to recover monies due it or for damages
sustained by it with respect to the Business.


Section 2.15. Insurance. Seller confirms it have had adequate insurance policies
maintained for the benefit of the Business or protection of the Transferred
Assets, up until the day of Close.


Section 2.16. Transactions With Interested Persons. Zhu does not directly or
indirectly own, on an individual or joint basis, any material interest in, nor
does he serve as an officer or director or in another similar capacity of, any
competitor, distributor or supplier of Seller relating to the Business or any
organization which has a contract or arrangement with Seller relating to the
Business. Except for Zhu's interest as a shareholder, no officer, management
employee or director of Seller or any of their respective spouses or family
members (collectively, "Related Parties") has any right to the Business or the
Transferred Assets.


Section 2.17. Assigned Receivables. No receivables for goods shipped or
otherwise has been assigned or is a part to this transaction;


Section 2.18. Copies of Documents. Seller has made available for inspection and
copying by the Buyer complete and correct copies of all documents as requested
by Buyer.


Section 2.19. Disclosure. None of the representations or warranties of Seller
contained in this Agreement and in the certificates, exhibits and schedules
delivered by Seller pursuant to this Agreement contain any untrue statement of a
material fact, or omit to state a material fact necessary in order to prevent
such representations and warranties from being misleading in light of the
circumstances under which they were made, the best of Seller's knowledge,
provided, however, that any disclosure made by Seller or contained in the Seller
Disclosure Schedule shall be deemed made under this Agreement for all intents
and purposes, irrespective of the section number or other designation thereof
contained in the Seller Disclosure Schedule.


 
 

--------------------------------------------------------------------------------

 
 
Section 2.20. Broker Fees. No broker or finder is entitled to any brokerage
fees, commission or finders' fee in connection with the transactions
contemplated by this Agreement or any other agreement contemplated hereby.


Section 2.21. Intellectual Property; Seller Name. Seller has no registered
patents, trademarks or copyrights.




ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer hereby makes the following representations and warranties to Seller and
Zhu:


Section 3.1. Organization of the Buyer. Buyer is duly organized, validly
existing and in good standing under the laws of the Peoples Republic of China.


Section 3.2. Authority; Binding Obligation. Buyer has the requisite authority
and power to enter into, execute and deliver this Agreement and each agreement,
document and instrument to be executed and delivered by the Buyer pursuant to
this Agreement (the "Buyer Documents") and to perform its obligations hereunder.
The execution, delivery and performance by the Buyer of this Agreement and each
such other agreement, document and instrument have been duly authorized by all
necessary action of the Buyer. This Agreement has been duly executed and
delivered by the Buyer and each of the Buyer Documents constitutes, or when
executed and delivered will constitute, valid and binding obligations of the
Buyer, as the case may be, enforceable in accordance with their terms.


Section 3.3. No Conflict; Required Consents. The execution, delivery and
performance by the Buyer of this Agreement and the Buyer Documents, the
fulfillment of and compliance with the terms and provisions hereof and thereof
and the consummation by the Buyer of the transactions contemplated hereby and
thereby, do not and will not: (i) conflict with, or violate or result in any
violation pursuant to any provision of, the Certificate of Incorporation or
By-Laws of the Buyer, as the case may be; (ii) conflict with, result in any
material breach of, or constitute a material default (or an event that with
notice or lapse of time or both would become a default) or result in the
termination or acceleration under any material agreement to which the Buyer is a
party or by which the Buyer may be bound or notification to, any Person not a
party to this Agreement.


Section 3.4. Broker Fees. No broker or finder is entitled to any brokerage fees,
commission or finders' fee in connection with the transactions contemplated by
this Agreement or any other agreement contemplated hereby.



ARTICLE IV.
COVENANTS


Section 4.1. Consummation of Agreement. The Parties hereto shall use their best
efforts to perform and fulfill all conditions and obligations on its part to be
performed and fulfilled under this Agreement, to the end that the transactions
contemplated by this Agreement shall be fully carried out. Until the Closing or
the termination of this Agreement, except as mutually agreed in writing by the
Parties, neither the Buyer nor Zhu or any of their respective employees,
subsidiaries, representatives or agents shall, directly or indirectly, solicit,
encourage, initiate or induce the making of any inquiries or proposals for the
acquisition of any of the Assets or the Business, or furnish information to, or
engage in negotiations relating to the foregoing or otherwise cooperate in any
way with, or accept any proposal relating to the foregoing from, any Person or
group other than the Buyer and their respective officers, employees,
representatives or agents, and the Seller and Zhu shall restrict any such
employee, representative or agent from doing any of the foregoing.


 
 

--------------------------------------------------------------------------------

 
 
Section 4.2. Ordinary Course of Business. Seller shall conduct the Business in
the usual, regular and ordinary course in substantially the same manner as
heretofore conducted and use commercially reasonable efforts to preserve the
Assets and the Business, preserve relationships with customers, suppliers,
franchisors, distributors and others having business dealings with it and keep
available the services of their present officers and employees and maintain
insurance currently in effect on the Transferred Assets, in each case in the
ordinary course of business consistent with past practice. Seller will not take
any action with the purpose of causing any of the conditions to the Buyer's
obligations set forth in Article V hereof to not be satisfied.




ARTICLE V.
CONDITIONS OF CLOSING


Section 5.1. Conditions to the Obligations of the Buyer. The obligation of the
Buyer to consummate this Agreement and the transactions contemplated hereby is
subject to the fulfillment, prior to or at the Closing, of all of the following
conditions precedent and the delivery of the following documents:


(a) Representations; Warranties; Covenants. Each of the representations and
warranties of Seller contained in Article II shall be true and correct in all
material respects as though made on and as of the losing and Seller shall, on or
before the Closing, have performed in all material respects all of its
obligations hereunder which by the terms hereof are to be performed on or before
the Closing.


(b) Covenants. The covenants and agreements contained in this Agreement to be
complied with by the Seller at or before the Closing shall have been complied
with in all material respects.


(d) Deliveries of Seller. All deliveries required to have been made by Seller
under Section 1.5 at the Closing shall have been delivered.


Section 5.2. Conditions to Obligations of Seller. Seller's obligation to
consummate this Agreement and the transactions contemplated hereby is subject to
the fulfillment, prior to or at the Closing, of all of the following conditions
precedent and the delivery of the following documents:


(a) Representations; Warranties; Covenants. Each of the representations and
warranties the Buyer contained in Article III shall be true and correct in all
material respects as though made on and as of the Closing and; the Buyer shall,
on or before the Closing, have performed in all material respects all of its
obligations hereunder which by the terms hereof are to be performed on or before
the Closing.


(b) Covenants. The covenants and agreements contained in this Agreement to be
complied with by the Buyer at or before the Closing shall have been complied
with in all material respects.


(d) Deliveries of Buyer. All deliveries required to have been made by Buyer
under Section 1.3 and Section 1.6 at the Closing shall have been delivered.


Section 5.3. Conditions to Obligations of All Parties to Close. The respective
obligations of each Party hereunder are subject to the satisfaction, at or
before the Closing, of all of the conditions set out below.


 
 

--------------------------------------------------------------------------------

 
 
(a) Absence of Litigation. There shall not have been issued and be in effect any
preliminary or permanent injunction or other order of any court or tribunal of
competent jurisdiction which (i) prohibits or makes illegal the purchase by the
Buyer of the Assets, (ii) would require the divestiture by the Buyer of all or a
material portion of the Assets, the Business or the assets of the Buyer as a
result of the transactions contemplated hereby, or (iii) would impose
limitations on the ability of the Buyer to effectively exercise full rights of
ownership of the Assets, or of a material portion of the Business as a result of
the transactions contemplated by this Agreement, nor (iv) under any applicable
law which enjoins or otherwise materially impairs the consummation of the
transactions contemplated by this Agreement


Section 5.4. No Injunction. On the Closing Date there shall be no effective
injunction, writ, preliminary restraining order or any order of any nature
issued by a court of competent jurisdiction directing that the transactions
provided for herein or any of them not be consummated as so provided or imposing
any conditions on the consummation of the transactions contemplated hereby which
the Buyer deems unacceptable in its sole discretion.


Section 5.5. Lender's Consent. Each party shall have obtained the requisite
consent from Agricultural Bank of China related to the assumptions of the loan
as referred to in Section 1.2 (a) and 1.3 (b).




ARTICLE VI.
RIGHTS AND OBLIGATIONS SUBSEQUENT TO CLOSING


Section 6.1. Post-Closing Access. After the Closing, each Party shall provide to
the other and its accountants and attorneys, for any reasonable legal or
business purpose, including defending third party claims and preparing such tax
returns as may be reasonably required after the Closing, copies of relevant
portions of the books and records of Seller delivered to the Buyer under this
Agreement and/or retained by Seller after the Closing.


Section 6.2. Survival of Warranties. With the sole exception of those covenants
which are to be performed after the Closing which shall survive until a claim
thereon is barred by the applicable statute of limitation, each representation
and warranty contained herein or in any Seller Document or Buyer Document shall
survive the execution and delivery of this Agreement and shall thereafter
terminate and expire on the first anniversary of the date hereof. If written
notice of a claim has been given prior to the expiration of the applicable
representation or warranty, then such claim shall survive the expiration of the
relevant representation, warranty, covenant or agreement until the final
resolution of such claim.


Section 6.3. Collection of Accounts Receivable. The receivables of Seller are an
Excluded Asset. Buyer agrees to use reasonable efforts to assist with the
collection of accounts receivable of Seller arising for goods shipped prior to
March 3, 2006 and to transfer the proceeds of such to Seller, in the weekly
distribution next following receipt. Seller and Zhu each agree to cooperate with
Buyer in connection with such collections. Seller and Zhu on the one hand, and
Buyer on the other hand shall coordinate with each other in regard to such
collections or otherwise commencing any action to collect same.


Section 6.4. No Distribution to Seller Shareholder. Seller agrees that no
shareholder distributions or payments of any kind will be made to Zhu unless and
until all creditors of Seller have been paid in full or sufficient reserves have
been set aside for the payment of Seller's creditors.


Section 6.5. Confidentiality. Seller agrees that, after the Closing has been
consummated, Seller and its officers, directors, agents, representatives and
employees and affiliates (collectively, its "Representatives") will hold in
strict confidence, and will not distribute or make available, any confidential
or proprietary data or information that is used in connection with or related to
the Business, except:


 
 

--------------------------------------------------------------------------------

 
 
(a) information which, as of the date hereof, is published or otherwise
generally available to the public;


(b) information which after the date hereof becomes available to the public
other than through an act or omission of Seller, Zhu or their Representatives
which is in violation of the provisions hereof;


(c) information rightfully acquired from a third party which did not obtain such
information under a pledge of confidentiality;


(d) information which is developed by the disclosing Party independently of the
relationship established by this Agreement;


(e) information which is compelled to be disclosed by legal process, in which
case Seller and Zhu shall notify Buyer as soon as practicable after it becomes
aware of such requirement, and shall cooperate with Buyer in obtaining a
protective order; or


(f) information which is required to be disclosed to the Securities and Exchange
Commission of the United States, Seller’s auditors or to be in compliance with
any and all rules and regulations in the Peoples Republic of China or the Untied
States of America.


Section 6.6. Compliance. Each Party shall use its best efforts to take or cause
to be taken, all action and do or cause to be done all things necessary, proper
or advisable to consummate the transactions contemplated by this Agreement,
including, without limitation, to obtain all consents, approvals and
authorization of third parties, and to make all filings with and give all
notices to third parties which may be necessary or required to be obtained by it
in order to effectuate the transactions contemplated hereby and to otherwise
comply and fulfill such Party's obligations hereunder and thereunder.


Section 6.7. Further Assurances.


(a) Each Party shall, from time to time on being reasonably required to do so by
the other Party, now or at any time in the future, do or procure the doing of
all such acts and/or execute or procure the execution of all such documents in a
form reasonably satisfactory to the other Party as the other Party may
reasonably consider necessary for giving full effect to this Agreement and
securing to the other Party the full benefit of the rights, powers and remedies
conferred upon the other Party in this Agreement.


(b) Seller shall promptly transfer or deliver to the Buyer any of the
Transferred Assets or proceeds thereof delivered to, or retained or received by,
Seller after the Closing Date.




ARTICLE VII.
TERMINATION


Section 7.1. Right to Terminate. Notwithstanding anything to the contrary set
forth in this Agreement, if the Closing does not occur on the date hereof, this
Agreement may be terminated and the transactions contemplated herein abandoned
at any time prior to the Closing:


(a) by mutual written consent of the Seller and Buyer hereto;


 
 

--------------------------------------------------------------------------------

 
 
(b) by either the Buyer or the Seller if the Closing shall not have occurred by
March 15, 2007; provided, however, that the right to terminate this Agreement
under this Section 7.1(b) shall not be available to any Party whose failure to
fulfill any obligation under this Agreement has been the cause of, or resulted
in, the failure of the Closing Date to occur on or before such date;


(c) by the Seller if the Buyer (i) breaches its representations and warranties,
(ii) fails to comply with any of its covenants or agreements contained herein,
or (iii) if any of the conditions to closing set forth inSection 5.2 are not
satisfied or capable of being satisfied on or before March 15, 2007; or


(d) by the Buyer if the Seller (i) breaches its representations and warranties,
(ii) fails to comply with any of its covenants or agreements contained herein,
or (iii) if any of the conditions to closing set forth in Section 5.1 are not
satisfied or capable of being satisfied on or before March 15, 2007.


Section 7.2. Obligations to Cease. If this Agreement is terminated pursuant to
Section 7.1 hereof, all rights and obligations of the Parties under this
Agreement shall thereafter terminate and there shall be no liability of any
party hereto to any other Party except (x) for the obligations set forth in
Sections 9.1 hereof and (y) if such termination was pursuant to Section 7.1(c)
or 7.1(d), the terminating Party shall have all legal remedies available to it
with respect to such termination. Termination of this Agreement pursuant to
Section 7.1 shall not, however, limit or impair any remedies that the
terminating Party may have with respect to a breach or default by the other
Party prior to the date of termination of its representations, warranties,
covenants or agreements or obligations under this Agreement.




ARTICLE VIII.
INDEMNIFICATION


Section 8.1. Indemnification of Seller. Buyer shall, from and after the Closing,
defend and promptly indemnify and hold harmless Seller and Zhu, each of their
Affiliates, and each of their respective stockholders, members, partners,
directors, officers, managers, employees, agents, attorneys and representatives
(collectively the "Seller Indemnified Parties"), from, against, for, and in
respect of and pay any and all Losses, suffered or incurred by any such party
and which may arise out of or result from (i) any breach of any representation,
warranty, covenant or agreement of Buyer contained in this Agreement or in any
other Buyer Documents, (ii) the Assumed Liabilities or (iii) any breach or
failure of observance or performance of any covenant, agreement or commitment
made by the Buyer hereunder or under any document or instrument relating hereto
or executed pursuant hereto, (iv) any claim, other than for Excluded
Liabilities, arising out of the operation by Buyer of the Business and any of
the Transferred Assets subsequent to the Closing Date; or (v) the enforcement by
any Seller Indemnified Party of any of its rights under this Section 8.1 or any
other covenants contained in this Agreement or any other Buyer Document.


Section 8.2. Indemnification of the Buyer. Seller shall, from and after the
Closing, defend, indemnify, and hold harmless the Buyer, and its officers,
directors, stockholders and Affiliates (collectively "Buyer Indemnified
Parties") from, against, for and in respect of and pay any and all Losses
suffered, sustained, incurred or required to be paid by Buyer Indemnified
Parties by reason of (i) any and all obligations and liabilities of Seller,
other than obligations arising and required to be performed under the Assumed
Liabilities after the Closing; (ii) any breach of any representation, warranty,
covenant or agreement of Seller contained in this Agreement or any other Seller
Document, (iii) the enforcement by any Buyer Indemnified Party of any of its
rights under this Section 8.2 or any other indemnification covenant contained in
this Agreement or any other Seller Document, (iv) any claims, suits, actions,
complaints, allegations or demands which have been or may be brought against
either Seller or the Buyer, or any of its Affiliates and any of their respective
officers, directors, employees or agents.


 
 

--------------------------------------------------------------------------------

 
 
Section 8.3. Notice to Indemnifying Party. Any party (the "Indemnified Party")
seeking indemnification pursuant to this Agreement shall promptly give the party
from whom such indemnification is sought (the "Indemnifying Party") written
notice of the matter with respect to which indemnification is being sought,
which notice shall specify in reasonable detail, if known, the amount or an
estimate of the amount of the liability arising therefrom and the basis of the
claim or indemnification obligation. Such notice shall be a condition precedent
to any liability of the Indemnifying Party for indemnification hereunder, but
the failure of the Indemnified Party to give such prompt notice shall not
adversely affect the Indemnified Party's right to indemnification hereunder
except, and only to the extent that, in the case of a claim made by a third
party, the defense of that claim is materially prejudice by such failure.


Section 8.4. Limitations Upon Indemnification.


(a) Invoices. Any request for indemnification of specific costs shall include
invoices and supporting documents containing reasonably detailed information
about the Losses for which indemnification is being sought.




ARTICLE IX.
MISCELLANEOUS


Section 9.1. Fees and Expenses. Except as otherwise provided in this Agreement,
each Party will bear its own direct expenses incurred in connection with the
negotiation and preparation of this Agreement and the other Seller Documents and
Buyer Documents, as the case may be, and the consummation and performance of the
transactions contemplated by herein and therein. Except as otherwise provided in
this Agreement in the event that a dispute should arise between the parties to
this Agreement, the prevailing party shall be entitled to reimbursement of its
reasonable attorneys' fees and expenses (including court costs).


Section 9.2. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been given if delivered personally,
overnight courier, or certified, registered or express mail, postage prepaid as
follows:



To Buyer:
Renhuang Pharmaceuticals, Inc.

No. 281, Taiping Road, Taiping District,
Harbin, Heilongjiang Province, 150050, P. R. China
Attention: Mr. Shaoming Li





To Seller:
Zhongfa Industrial Group Yerui Pharmaceutical Co., Ltd

Address: Room 25E, Central Plaza, Changjiang Road,
Yanshou Town, Heilongjiang Province, 150090, P. R. China
Attention: Cuilian Zhu 


Any notice given hereunder may be given on behalf of any Party by his counsel or
other authorized representatives. The address of any Party may be changed on
notice to the other Party duly served in accordance with the foregoing
provisions.


 
 

--------------------------------------------------------------------------------

 
 
Section 9.3. Governing Law; Forum; Process. This Agreement shall be construed in
accordance with, and governed by, the laws of the State of New York as applied
to contracts made and to be performed entirely in the State of New York without
regard to principles of conflicts of law. Each of the parties hereto hereby
irrevocably and unconditionally submits to the exclusive jurisdiction of any
competent court of the City and State of New York for purposes of any suit,
action or other proceeding arising out of this Agreement (and agrees not to
commence any action, suit or proceedings relating hereto except in such courts).
Each of the parties hereto agrees that service of any process, summons, notice
or document by U.S. registered mail at its address set forth herein shall be
effective service of process for any action, suit or proceeding brought against
it in any such court. Each of the parties hereto hereby irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement, which is brought by or against it,
in any competent court in the City and State of New York and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum.


Section 9.4. Entire Agreement. This Agreement is the complete, final and
exclusive agreement among the Parties with respect to the purchase of the
Transferred Assets and the related transactions and are intended to supersede
all previous negotiations, commitments and writings agreements and
representations, written or oral, with respect thereto and may not be contracted
by evidence of any such prior or contemporaneous agreement, understanding or
representations, whether written of oral.


Section 9.5. Assignability; Binding Effect. This Agreement may not be assigned
by Seller or Zhu without the prior written consent of Buyer. Buyer may, in its
discretion, transfer and assign this Agreement to an Affiliate or to a successor
of Buyer by merger or sale of assets. This Agreement and the rights, covenants,
conditions and obligations of the respective parties hereto and any instrument
or agreement executed pursuant hereto shall be binding upon and enforceable by,
and shall inure to the benefit of, the Parties hereto and their respective
heirs, successors and permitted assigns and legal representatives.


Section 9.6. Execution in Counterparts. For the convenience of the Parties and
to facilitate execution, this Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same document. In making proof of this Agreement, it
shall not be necessary to produce or account for more than one counterpart
evidencing execution by each party hereto. Delivery of a telecopied version of
one or more signatures on this Agreement shall be deemed adequate delivery for
purposes of this Agreement. Delivery of a facsimile version of one or more
signatures to this Agreement shall be deemed adequate delivery for purposes of
this Agreement.


Section 9.7. Amendments. This Agreement may not be amended or modified, nor may
compliance with any condition or covenant set forth herein be waived, except by
a writing duly and validly executed by each Party hereto. Whenever this
Agreement requires or permits a waiver or consent by or on behalf of any Party
hereto, such waiver or consent shall be given in writing.


Section 9.8. Agreement to Continue in Full Force. This Agreement shall, insofar
as it remains to be performed, continue in full force and effect notwithstanding
Closing.


Section 9.9. Severability. In the event that any one or more of the provisions
contained in this Agreement, or the application thereof in any circumstances, is
held invalid, illegal or unenforceable in any respect for any reason, the
validity, legality and enforceability of any such provision in every other
respect and of the remaining provisions contained in this Agreement shall not be
in any way impaired thereby, it being intended that all of the rights and
privileges of the Parties hereto shall be enforceable to the fullest extent
permitted by law.


Section 9.10. Section Headings. The Section headings of this Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.


 
 

--------------------------------------------------------------------------------

 
 
Section 9.11. Gender and Tenure. Where the context or construction requires, all
words applied in the plural shall be deemed to have been used in the singular,
and vice versa; the masculine shall include the feminine and neuter, and vice
versa; and the present tense shall include the past and future tense and vice
versa.


Section 9.12. Third-Party Rights. Nothing in this Agreement, whether express or
implied, is intended to confer rights or remedies under or by reason of this
Agreement on any Persons other than the parties to it, each Indemnified Party
and their respective successors and assigns, nor is anything in this Agreement
intended to relieve or discharge the obligation or liability of any third
Persons to any party to this Agreement, nor shall any provisions give any third
Persons any right of subrogations over or action against any party to this
Agreement.


Section 9.13. Construction. The language in all parts of this Agreement shall in
all cases be construed simply, accurately to its fair meaning, and not strictly
for our against any of the parties hereto, without limitation, there shall be no
presumption against any party on the ground that such party was responsible for
drafting this Agreement or any part thereof, and any rule of law, or any legal
decision that would require interpretation of any claimed ambiguities in this
Agreement against the party that drafted it has no application and is expressly
waived.


Section 9.14. Other Interpretive Provisions. References in this Agreement to
"Articles," "Sections," "Exhibits" and "Schedules," shall be to the Articles,
Sections, Exhibits and Schedules of this Agreement, unless otherwise
specifically provided; any of the terms defined in this Agreement may, unless
the context otherwise requires, be used in the singular or the plural and in any
gender depending on the reference; the words "herein", "hereof" and "hereunder"
and words of similar import, when used in this Agreement, shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
except as otherwise specified in this Agreement, all references in this
Agreement (i) to any Person shall be deemed to include such Person's permitted
heirs, personal representatives successors and permitted assigns; and (ii) to
any agreement, any document or any other written instrument shall be a reference
to such agreement, document or instrument together with all exhibits, schedules,
attachments and appendices thereto, and in each case as amended restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof, and (iii) to any law, statute or regulation shall be deemed
references to such law statute or regulation as the same may be supplemented
amended, consolidated, superseded or modified from time to time.
 




[SIGNATUREAS APPEARS ON THE NEXT PAGE]


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed in
their respective names by their respective officers duly authorized, as of the
date first written above.


Renhuang Pharmaceuticals, Inc.




/s/ Shaoming Li                                                    
Date: February 28, 2007
Name: Shaoming Li
 
Title: Chairman, President and CEO
 






Zhongfa Industrial Group Yerui Pharmaceutical Co., Ltd.


 
/s/ Cuilian Zhu                                                    
Date: February 28, 2007
Name: Cuilian Zhu
 
Title: Chairman
 

 
 
 
 

--------------------------------------------------------------------------------

 